UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7298



KENNY DREW SAYRE, SR.,

                                              Plaintiff - Appellant,

          versus


LINDA FRANCIS CRIM,

                                               Defendant - Appellee.



                              No. 99-7303



KENNY DREW SAYRE, SR.,

                                              Plaintiff - Appellant,

          versus


SAM TAYLOR, Police Officer,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-99-155-1, CA-99-158-1)


Submitted:   December 16, 1999           Decided:   December 22, 1999
Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Kenny Drew Sayre, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Kenny Drew Sayre, Sr., appeals the district court's orders de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaints

under 28 U.S.C.A. § 1915A(b) (West Supp. 1999).      We have reviewed

the record and the district court's opinions and find no reversible

error.   We note that Sayre's damages claims are not cognizable

under § 1983 because his conviction has not been reversed, ex-

punged, declared invalid by a state court, or called into question

by a federal court's issuance of a writ of habeas corpus.    See Heck

v. Humphrey, 512 U.S. 477, 486-87 (1994). Because Sayre may refile

his claims should his conviction ever be overturned or called into

question by the appropriate court or upon the exhaustion of his

state remedies, we modify the dismissal to be without prejudice and

affirm as modified.   See 28 U.S.C. § 2106 (1994).    We deny Sayre's

motions to have the complaints reinstated and his motion to sup-

plement the record on appeal.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                              AFFIRMED AS MODIFIED




                                 3